” Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 1 of 16

FILED
U.S. DISTRICT
C

LISTRICT OF COLOR

T
OLOR DO

2

4 ”. IN THE UNITED STATES DISTRICT COURT inn DEC 93
FOR THE DISTRICT OF COLORADO C23 PM ky: 34

JEFFREY P. COLWELL
CLERK

Civil Action No. BY
(To be supplied by the court)

Bison LD) Ton 2S , Plaintiff

Vv.

Vinnokdele enor Living Leaver -
Ail Jean Sf: att Ing

 

DEP. CLK

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under. this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
arid the last four digits of a financial account number.

 

 

 
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 2 of 16

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Bison DsDoats, LTA Fmerion STAG, Denver, C0 Fb21P

(Name and complete ‘mailing address)

0) 539- YW _, petites tL @ msn. fam

(Telephone number and e-mail address) /

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Lrrokdale Senbor Lwina Cog tor _, fll Emyciun Sh)

~ (Name and complete mailing addre

Denver, td ZUNF (303) 74¥- o¥60
(Telephone number and e-mail addfess if known)

Defendant 2: All Team SH tfING XESS bh Ailheg Ave

(N ame and complete mailing addre gs)

Sef. ha knased, C0 SODAS (720) QFA- S713

(Telephéne number and’-mail address if known) \—

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check all that

apply)

YY Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000¢e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment
discrimination on the basis of a disability)

\Z Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

Other: (please specify)

 
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 3 of 16

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert
additional claims, use extra paper to continue that claim or to assert the additional claim(s).
Please indicate that additional paper is attached and label the additional pages regarding the

statement of claims as “D. STATEMENT OF CLAIMS.”
CLAIM ONE: 4 At da. rote tted Ole55

The conduct complained of in this claim involves the following: (check all that apply)

~ failure to hire different terms and conditions of employment
A failure to promote failure to accommodate disability

Y termination ofemployment _+retaliation

 

___ other: (please specify)

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

Wace Teligion \~ national origin we
___ color \Z sex ___ disability

Supporting facts: ust of Jal 7

in Au
TZ uent fs work at the Brookdale. Senior A win Censop JO
at fer dig of mp/oyed at She bus) est asiao. iad Cera, ) fhe Monarch
in Black hawk ah. La Zn/ng proom mana ger peaognized m rd é Splendid

Ny work
work and inne diately p pimped me L, Server, Hy We cent Thay winbel

Hho posi dants, other Lnphyees, and Upper (Gage el des CY ofhr
1S ’

Sp Alpe me Gb a se manhtsat em p/Joyee
Cer Tain em, dyebs Surned HA ls unk plese Inf 4 euil ve hfs valine
xz wis harassed by Ae Gfeak Sha tl b use 6k my nade (WATE) aE My

Jere bt asd by srlain [fhe fmoplean Sours ), S4elG¢BI S74 LA bedguse
fyees Lee

of » pr L1G/ OU 5 behe Ls UDA S Pan 67har minsity om y
CPAnIe- ident (whit at Mar M4 Eurgpan asescent) Gnd Younger
zh Ay ees DeCCkU Se ohmy age 56). Rebcel shi sasultsy Ande shensiun,
Gnd CL SSG Piao MONG emenft, R Hin ym 4
Ue "alin “mein A He alsl? LO SEAN 4,74 A] gt
ZX fad 77 The W065 1 ow Af, rn Neve/ Manage nent fr cenany Oe,
fe ly Hh Bleth “kt b manage 77 ninayed " MY job
ve neu LPP Se 2 dD oe emeur bF 7 CLAIMS !
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 4 of 16

cram two: fa//, ne to Ane cod fetes ote as ed 2n pectected Vi 55

The conduct complained of in this claim involves the following: (check all that apply)

VTailure to hire iaterent terms and conditions of employment
Vhaiture to promote failure to accommodate disability

1 fermination of employment [/ retaliation

___ other: (please specify)

 

Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply)

V race \% religion Kctional origin Yome

color Vsex ___ disability

Supporting facts:

Presse SEE D. STATEMENT OF Lupe Far
More DETALED ACLIIWT7.

 

 

[ Click Here for Additional Claim

 

4
‘Case 1:20-cv-03788-GPG Document 1 Filed 12/23/20 USDC Colorado Page 5 of 16

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity Commission or any other federal or state agency? (check one)

 

VY

 

Yes (You must attach a copy of the administrative charge to this complaint)

 

 

 

No

 

Have you received a notice of right to sue? (check one)

 

V1 Yes (You must attach a copy of the notice of right to sue to this complaint)

 

 

 

 

No

 

F. REQUEST FOR RELIEF

State the relief you aré requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST

FOR RELIEF.” £,// bak 7 » Any snpensatily ohne QM AGCS
el lyued by fad, Ay right way helnstavod bth printer
/t I ahase A work &F Fraskdele again

G. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
‘18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

  

c
S signature

1d ~ 23- 2020

(Date)

  

(Revised December 2017)
Case 1:20-cv-03788-GPG Document 1 Filed 12/23/20 USDC Colorado Page 6 of 16

EEOC Form § (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974 See enclosed Privacy Act [] FEPA
Statement and other infonnation before completing this form.
[x] ee0c

541-2020-02373

 

 

Colorado Civil Rights Division and EEOC

State or local Agency, if any

 

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth

Ms. Alison D. Jones (720) 539-4174 1963

 

 

 

Street Address City, State and ZIP Code

1746 Emerson St. 209, Denver, CO 80218

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Goverment Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
BROOKDALE SENIOR LIVING SOLUTIONS 101 - 200 (303) 744-0071
Street Address City, State and ZIP Code

111 Emerson St., Denver, CO 80218

 

 

 

 

 

Name No. Employees, Mambers Phone No. (include Area Code)
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

" Eariest Latest

[x] RACE [x] COLOR [x] SEX [x] RELIGION [x] NATIONAL ORIGIN 08-28-2019 12-31-2019

RETALIATION [x] AGE [| DISABILITY [ ] GENETIC INFORMATION

[| OTHER (Specify)

[] CONTINUING ACTION

 

 

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s}):
| was employed with Brookdale Senior Living Center ("Respondent") from August 28, 2019 to
December 31, 2019. | am a conservative American Southerner and | was subjected to a
discriminatory hostile work environment during my employment which included, but was not limited
to, racial slurs, micromanagement, being physically blocked in work areas, sexual innuendos, and
assigning blame to me for others’ injuries. | was targeted because of my ethnicity and national
origin, and because of my religious and political affiliations. The Respondent failed to promote me
and unlawfully terminated my employment because of my race.

| believe | have been discriminated against based on my race/color (white), sex (heterosexual female),
national origin (American), and religion (Christian), in violation of Title VII of the Civil Rights Act of
1964, as amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements
will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. | swear or affirm that | have read the above charge and that it is true to

 

 

| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

_ = SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
7 / oN ‘, YY) . Dart dt’ (month, day, year)

Date Charging Party sGrature

 

 

 

 
Case 1:20-cv-03788-GPG Document 1 Filed 12/23/20 USDC Colorado Page 7 of 16:

EEOC Form 161 (11/16) U.S: EQUAL EMPLOYMENT OPPORTUNITY COMMISSION . '

 

‘DISMISSAL AND NOTICE OF RIGHTS

 

To: Alison D. Jones _ From:” Dénver Field Office
1746 Emerson St. 209 . , 303 East 17th Avenue
Denver, CO 80218. , Suite 410

‘ Denver, CO 80203 ‘

r ‘

~

 

[| On behalf of person(s) aggrieved whose identity is .
_ CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No. EEOC Representative ~ Telephone No.
Lowell A. Pate, .
541-2020-02373 Intake Supervisor — (303) 866-1329

 

‘ THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:.
The facts‘alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC. .: :

Your allegations did not involve.a disability as defined by the Americans With Disabilities Act.
* . ‘ 1 .
The Respondent employs less than the required number of employees or is not otherwise’covered by the statutes.

%

' [ ] Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge - ‘

‘

The EEOC issues the following determination: Basdd upon its investigation, the EEOC is unable to conclude’ that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge. +

’

Other (briefly state)

‘ - NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form. ) 7

* *

Title VH, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination i in Employment Act: This will be the only notice of dismissal and-of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this.notice; or your right to sue based on this charge will be
lost. (The time limit for-filing suit based on a claim under state law may | be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible. ,

A

Dp On lehalf of the Commission
= C 4 fu For’ + 09/24/20

 

 

 

Enclosures(s) . Amy Burkholder, Se (Date Mailed)
Field Office Director
ce Erin Webber . *
. Shareholder ,

, C/O LITTLER MENDELSON’ ., .
2301 Mcgee St. 8th Floor '
Kansas City,'MO 64108 ,
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 8 of 16

6/11/2020 “

Complaint to:

EEOC

303 E 17 Ave., Suite 410
Denver, Co 80203

From:

Alison D Jones

1746 Emerson Street 209
Denver, Co 80218
720-539-4174

petitpas1@msn.com

To the EEOC:

To outsiders Denver seems like a peaceful, harmonious place where different cultural and ethnic
groups co-exist in perfect unison. If you live here long enough, however, a different portrait
begins to emerge. Denver is sharply divided on the issue of ethnic identity and cultural conflict
abounds. Look at the recent riots. One of the major pastimes here seems to be finding someone
else to blame for one’s place in life and that blame is usually assigned based on race or ethnic
identity. 1 am myself a victim of this mentality. I have experienced enormous harassment over
the years because of my place of ethnic origin and the massive stereotypes and profiles that
surround it-the American South.

People here have an erroneous view that because of my skin color (white) and my ethnic origin
(the American South) I somehow possess a magical, mysterious power to dictate the outcome of
their lives. I have been blamed for everything from Ku Klux Klan lynching’s to minority
employment rates. The truth is I’m out here struggling just as hard as they are. Denver is a very
expensive place to live. I can assure you I have never known anyone in the Ku Klux Klan, and I
have no control of the financial condition of other people’s lives. Yet the finger-pointing, race-
baiting, race-obsessing never ends. Their fanaticism to “punish the South” is almost religious in
its zeal. It has cost me hundreds of thousands of dollars in lost employment income and
important personal relationships. If I outperform or overachieve other ethnic groups, it is
attributed not to my ability or talent but to racial privilege. They keep me at the same level as
everyone else to avoid claims of racism even when that means racially discriminating against
me. I am not allowed to assume more responsibility or move up the ladder. I work in a capacity
far below my true capabilities.

This “holy crusade” to “punish the South” has taken the form of stalking, property vandalism,
name calling, racial slurs, gunshots, sexual assault, housing discrimination, employment
discrimination, falsifying grades at my university, frivolous lawsuits, and false criminal
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 9 of 16

accusations. It’s not just my word against theirs. I have many credible witnesses. In times past, I
have had to live under police protection, the SWAT team has visited my neighborhood numerous
times, people have been arrested, and my case is now under investigation by the FBI Human
Trafficking Division. This is the backdrop against which I must go to work every day. The
harassment follows me everywhere I go. I’ve lived with this my entire life. Persecution.

This fanatical race-obsessing has spilled over into my places of employment and has cost me
numerous jobs, including my job at Brookdale Senior Living Center. I was unlawfully
terminated from my job at Brookdale in Denver by a black racist manager who used me to even
his race hate vendetta against people from the South. Both the management and staff at
Brookdale made adverse employment decisions against me and created a hostile work
environment for me due to the enormous stereotypes they have of my racial identity(white),
ethnic identity (European American), ethnic origin (American South) and religious identity
(Christian). They also harassed me because of my political affiliations and even made adverse
decisions based on the ethnic and racial make-up of my personal life. The message was very
clear. If your personal life does not meet our racial and ethnic expectations, you can’t work here.

I was employed at Brookdale Senior Living Center, 111 Emerson St., Denver, Co 80218, from
August 28, 2019 to December 31, 2019. (Their phone number is 303-744-0400.) I was initially
hired through a temporary employment agency, All Team, at 8545 W Colfax Ave., Suite A,
Lakewood, Co 80215. (Their phone number is 720-282-5773.) Brookdale Parkplace is a very
upscale retirement home in the Cherry Creek area of downtown Denver. I was hired as a
dishwasher at minimum wage. I did not plan to stay in this job permanently as I was very
overqualified, but the dining room manager-Michelle, and the food and beverage director, James
turned out to be delightful people and they invited me to stay. Michelle promoted me to server at
$14.00 per hour and allowed me to work overtime. I thought I had found a home. Dinner was
served every day between 4:30pm and 6:30pm. I was typically assigned anywhere from 6 to 8
tables at a time serving anywhere from 20 to 30 people at atime. It was demanding but I am
very organized, and my customers loved me. I received frequent compliments and thanks from
the residents and manager alike.

Sadly, paradise was not to last. Like everything else in American society today, the work
environment at Brookdale disintegrated into a finger pointing, race-baiting, race-blaming, race-
obsessed cesspool of obnoxious civil rights rhetoric. Every day was a battle against the
mysterious white racist oppressor in the sky. From Chef Tim (black) who loved to blast his one-
word rap song screaming “NIGGER” at me every time I came into the kitchen, to Chef Jovan
(black) having “racist moments” anytime anything did not go his way, to the black maintenance
person, Daniel, falsely claiming he was not allowed in the kitchen because he was black, to the
gay waiter yelling in the dining room that he hated women, to the other gay waiter, Michael,
proclaiming in the breakroom that Christianity had destroyed his life, it was a never ending litany
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 10 of 16

of whining directed at white people for destroying their lives (as if they had no personal choices
or decision making authority but were mere pawns in the white man’s game). My ancestry is
predominantly Irish. My own ancestors came to America in bondage and faced enormous
discrimination, so I take offense when anyone wants to blame their lives on my skin color. I
reported this behavior many times, but the management failed to put a stop to it even though they
had witnessed a lot of it firsthand. Gone are the days when people were judged on merit. Today,
raises and“promotions are eked out by whoever can crawl to the top of the victim pile and out-
whine and out-victimize their opponents. These modern day.“‘social justice warriors” live in a
completely selfish, narcissistic world, thoroughly convinced that everyone lives exclusively for
their personal benefit. They demand that everyone ABSOLUTELY tolerate THEIR identity,
THEIR political and personal viewpoints and accept THEIR lifestyle while they staunchly refuse
to tolerate anyone else’s identity, viewpoints, or lifestyle. Hypocrites to the core! The collective
attitude of my co-workers at Brookdale created an extremely hostile work environment that
destroyed what could have otherwise been a very happy career. I will enumerate the individual
contribution that each co-worker made to creating this environment.

Brookdale started out being a wonderful place to work, but after James, the food and beverage
manager, left, it gravitated into condescension and micromanagement, creating a hostile work
environment. Micromanagement is a form of sexual discrimination because it is condescending
and implies that women are not smart enough to do their jobs. Bear in mind that women can also
have stereotypical ideals about other women. (eg. “Why aren’t you married? “Why don’t you
have children?”, implying that a woman’s proper place is in the home, and women should not
take their careers seriously.) Almaz was a source of a great deal of the problem. Almaz was a
black Somalian immigrant who supervised the server staff on the dining room floor. She was
basically a nice person but seemed to delight in being able to boss a white American around. I
have years of experience in hospitality from working in fine dining restaurants, casinos, sports
arenas, banquets, hospitals, conventions centers, hotels-you name it. This is a job I know well. I
also studied Hospitality, Tourism, and Events at the Metropolitan State University of Denver.
Yet, Almaz constantly micromanaged and unnecessarily corrected everything I did, creating a
condescending work environment when I knew her job better than she did. Almaz had a bad
habit of following me around nagging everywhere I went, severely impacting my attitude and
ability to perform my job. In hospitality, attitude is everything. If your customers don’t like
you, you don’t have a job. A manager who basically stalks, micromanages, condescends and
disrespects your ability to do your job is going to destroy your attitude and make it more difficult
to perform an already difficult task. I knew what I had to do when I started my shift. I did any
prep work required in my assigned station and any other prep work that needed to be done. We
prepared salad dressings, made sure beverages were well stocked, made sure our tables had all
the right silverware, glasses, napkins, etc. This is not rocket science. I have worked in some of
the finest restaurants in the country and I know how to do this. I did not need Almaz to tell me
how to wipe salad dressing off the side of a container I was filling up, telling me how to open a
can of V-8 juice, telling me what kind of bucket-to put ice in, telling me when or how to wash
my hands, how to put cellophane wrap on a container, telling me how to fold a napkin, etc. I’ve
worked as a sanitizer in hospital emergency rooms and quarantined hospital beds. I’ve worked
in casinos. I know when and how to wash my hands. You wash your hands anytime you touch
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 11 of 16

your face, eat, smoke, use the restroom, touch anything unsanitary, etc. | washed my hands every
time I took a tray to the dish room, in all the categories above, and then some. Yet, Almaz went
to Michelle, the dining room manager, complaining that I had not washed my hands enough. I
observed that I was only person who DID wash my hands in all those circumstances, washing
my hands easily three times as much as anyone else on their wait staff. Her accusations were
clearly discriminatory. She would deliberately stop me in the middle of a task I was assigned to
do and tell me to go do something else that was completely unnecessary. It was extremely
annoying and made my work twice as hard and take twice as long. Almaz was somewhat prone
to confusion and disorganization herself. Other employees would attest to that, so she wasn’t
helping me do my job. She was just getting in the way. I’ve done this stuff for years and I know
how to do this. She knew I knew how to do this. So why was she micromanaging? Because she
was a racist who took enormous delight in putting a white person “in their place”, showing white
people that they aren’t “superior”. She thrilled at being able to lord it over a white person, thus
abusing her authority. I run into this all the time in every endeavor in life, so I have become very
familiar with it. These types of people feel that putting down whites somehow elevates their own
status. This will be a common theme throughout this report.

“Whipping it to whitey” seemed to be a favorite pastime of this staff. Tim, one of their black
chefs, loved to bring his rap music to work with a one-word lyric- “NIGGER”-and blast it at me
at top decibel whenever I walked into the kitchen. I reported this to the head chef, Gill, and he
put an immediate stop to it. That was one of the few instances when these people were ever
reprimanded. Jovan, another one of their black chefs, liked to make “Cracker” jokes when I was
in the kitchen, making fun of white culture and appearance. He experienced a lot of “racist
moments”-imagined incidences of racism that didn’t exist, calling anything racist that didn’t go
his way. I walked into the kitchen one day and he yelled “Want to settle this?” with his fist in
the air. “It?]l take one punch” he said. I had not said a word. To this day I have no idea what
brought that on. I treated him very well. He also liked to tout the glories of “black people hair”,
implying that anything black was superior to anything white. Daniel was a black maintenance
person who falsely claimed he wasn’t allowed in the kitchen because he was black. Nobody had
ever stopped him from coming in the kitchen. One young black woman whose name I cannot
recall (wore large ear stretching ear rings), tried to hook me up with cannabinoid oil, knowing
that I am a Christian and don’t use drugs, and then blasted to everyone on the staff that I had had
over 200 lovers and she thought it was gross. I am not sure where she got that information but
even if it had been true why is she blasting it on my job? That’s sexual harassment and invasion
of privacy. It’s none of her business what I do in my personal time. She got fired. One of their
bartenders, whose name I also do not recall, liked to brag about her lesbian liaisons in front of
customers and about her Hispanic boyfriend with whom she was going to start a business in
Tijuana. She was very pale white, almost albino, and enormously proud of the fact that she was
dating someone who wasn’t white. There’s certainly nothing wrong with dating someone
outside of your ethnic group. I have done it many times. But understand that these comments
were designed as a deliberate attack on my religious and ethnic identity, what many black people
would call “microaggressions”. She wanted to find a statement that she believed would provide
the greatest insult to my white conservative values. The comments were intended to goad. Once
again, who I date or what color they are is none of her business and the comments should have
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 12 of 16

stayed at home. Her public pronouncements of her lesbian relationships were a deliberate
attempt to slap Christian values in the face, thereby discriminating against ME based on my
religion. What other people do in their own time is their business. I’m not here to judge other
people’s lifestyles or to try to force my values on others. I respect the right of ALL people,
including myself, to make their own personal decisions. I expect the same in return. By the way,
she was also fired. Finally, there was Michael, an openly gay lead server. I liked Michael very
much and would still consider him a friend. He was very good at his job. His guilt line was that
his Christian father had been abusive because he was gay and destroyed his life. He attacked
Christianity profusely whenever we were in the breakroom together, claiming all Christians were
outdated bigots. I’m sorry that happened to him and I really didn’t care if he was gay, but did he
have to throw his hatred of Christianity in my face every time I walked into the breakroom? I
didn’t abuse his childhood. I’ve learned from many years of working with these types of people
that anything I do is wrong. It doesn’t matter what side of the fence I’m on-liberal, conservative,
gay, straight-it will always be wrong side of the fence because it’s a WHITE side of the fence!
Reverse racism anybody? In'their world, any value that white people have will always be a
wrong value just because it’s WHITE!

The harassment continued to escalate. In this kitchen, EVERYTHING was an ethnic issue! One
of the biggest goals of the current race obsession culture is to see white women paired off with
non-white men. That is the Heisman trophy of political correctness. They go about their
trafficking fantasies with great‘fervor. The staff at Brookdale wanted to make it perfectly clear
that interracial dating and inter-ethnic inbreeding were not only OK but expected. They proudly
shoved their interracial relationships in my face like waving the American flag at Iwo Jima.
Allison, a tall slender blue-eyed blonde server, always made a special point to rub on and kiss
her black dishwasher boyfriend when I came in the kitchen. She loved to brag about how they
lived together and how she had left her white husband and three white kids to be with him, how
she was planning to have his children, etc. They even started stalking me on my personal time to
display their interracial rubbing and kissing. The large Hispanic dishwasher gloriously shouted to
the rooftops that her husband was Moroccan whenever it seemed an appropriate time to bash my
ethnic identity. Our Hawaiian server, Gloria, was so proud of the black Liberian father of her
child and how they were saving the world form the evils of whiteness. Paul, one of our Hispanic
chefs, liked to tell the story of how he had slept with many of his co-workers with a wink in his
eye, implying that I should do the same. And let’s not forget the albino bartender who proudly
boasted her inter-ethnic and lesbian sexual liaisons to anyone within earshot. It was a constant
insidious insinuation that I really needed to start interracially sleeping around if I wanted to
continue working there. It was never stated outright but the message was very clear. So, OK. We
live in a free country. If people want to interracially date, they are perfectly free to do so. They
are also perfectly free not to. Who you sleep with and what color they are should never be a
term or condition of employment. Quid pro quo.
Case 1:20-cv-03788-GPG Document1 Filed 12/23/20 USDC Colorado Page 13 of 16

The fact that I am a white conservative from the South is widely known here. In the eyes of this
liberal bastion, my ethnic identity is not supposed to exist. Why weren’t we wiped out in the
Civil War? They consider it a personal failure that I am still here. To them, I represent all the
evils of the South and I have not yet been defeated. That’s what motivates a lot of this protracted
race hate. I experience this kind of hate everywhere, but it has cost me the most in the area of
employment. I am a very well-educated person. I have the equivalent of two college degrees.
My IQ was measured at 135. I speak two languages. I’ve traveled all over the world. I have 40
years of work experience in everything from military infantry to driving an 18-wheeler, to
designing computer systems, to restaurant and hospitality management, to extensive office skills.
But I can’t hold down a job or move forward in my career because of the racial and ethnic
stereotypes people have about my ethnic origin. It is grossly unfair to me to continue to be
badgered, humiliated and defeated for crimes I did not commit, and which occurred before I was
even born. I will not continue to take this abuse. My case is actively under investigation by the
FBI Human Trafficking Division. I will also be sending a copy of this report to them.

Brookdale reflected what goes on in society in general. Art (white male) and Anthony (white
male) were two very good examples of this. These two bartenders were very likable people but
were extremely opposed to conservatives of any kind, especially Donald Trump. When they
discovered I was a Trump supporter, the party started in earnest. “Let’s see how we can screw
up the creampuff little white girl who supports a monster!” I was treated with the utmost
discourtesy and disrespect. Art and Anthony never missed an opportunity to criticize the Fox 31
news network that played in the bar dining area, demanding that it be turned off and not be
shown. Fox 31 News is a major Trump supporter. They verbally attacked anyone who
supported Trump. They blocked me in hallways while I was carrying heavy trays. They refused
to follow simple suggestions that dramatically improved service like writing table numbers for
the bar tables. We all ran food to tables to improve the speed of service, but their orders never
had table numbers, so we never knew where to take the food. They wore MAGA hats that
stated, “Merry Christmas You Filthy Animal!” They incorporated their cohorts to help the cause
along. One young progressive racist, a young blonde woman whose name I cannot recall but
who was particularly obnoxious, loved to find fault with anything I did. She criticized
everything I did from how I folded napkins to how I poured coffee. She loved to block my path
in the kitchen aisle when I was carrying very heavy trays. She blocked my access to the cooler
where we got salads and dressings, tattle-tailed about any minor infringement she could invent,
and in general, did anything she could do to prevent me from efficiently performing my job. She
interrupted me at line-ups (the chef explained the menu choices) when I made any kind of
comment or suggestion. When I got in her face and corrected her rudeness, the management
chided me. I was not at fault. The large Hispanic dishwasher, mentioned earlier as married to
the Moroccan, criticized something I did every time I came into the dish room to unload a tray. I
didn’t pour out my liquids correctly. I didn't stack my trays correctly. I didn’t dump my garbage
in the garbage can correctly. I didn’t rinse my hands off correctly. I didn’t fill a mop bucket
correctly. I’ve filled thousands of mop buckets in my life. More micromanagement. She could
* Case 1:20-ev-03788-GPG Document t Filed 12/23/20 USDC-Colorade~ Page 14 of 16

ie ;

3 . x

: never seem to stop finding fault with everything I did. I worked as a steward in one of the
' busiest casinos in Colorado. Ive handled 50 times the volume of dishes she did.. I didn’t need ,
her to'tell me how to unload a tray. *

So.where was the manager i in all of this? The head dining room manager was a wonderful _
woman from the’ Philippines named Michelle. She was a truly amazing woman With the most
incredible people skills I have ever seen. People from the Philippines are famous for their
hospitality. She wasn't very.good about reprimanding employees though. I had complained to
‘her many times about the micromanagement, but it was never corrected. She finally assigned me’
: ' to work the assisted living and memory care wards on: the second-floor to minimalize contact .
‘ with Almaz. Our duties were basically to carry food from the downstairs kitchen to the dining
rooms in these wards and serve the résidents. It was not a difficult job at all. One person was
assigned to the memory ward and one person was assigned to the assisted living ward. Iknew
‘how to work both, and J didn’t need any help. Yet other people were continuously trying.to do
‘my job for me including Almaz, Christy (another server), Allison, and other servers. It only
created confusion. We would end up with three pitchers of ginger ale when we only needed one
‘ glass. Three salads when we only needed one. Five trays’ of dessert when we only needed two. I
* was constantly having to make unnecessary trips td the kitchen and ‘to the wards to see what
_ someone had or had not brought up without telling me. "It made my work twice as hard and take
twice as long. When I got into an argument with Christy for doing my job for me, Michelle
"oF reprimanded me. She wasn’t always on the ball either, though. She never.had job assignments
at the beginning of the shift, SO We never knew. what we were supposed to do until the last minute
and then we had to rush to get it done. She never had.the menus ready, so we didn’t know what.
2 we were supposed to serve until the meal had already started. They continuously “lost” the key
to assisted living and we couldn’t get in the ward to do our job.When I complained about this, 4
* she rolled her eyés and looked at me like I was an idiot:

*

As I mentioned earlier, I have years and years of | experience in dining. I offered many. helpful
and simple suggestions that would have improved the quality and speed of service enormously _
but was ignored and ridiculed. A few examples: - assigning numbers.to the tables i in the bar so
we would know where to deliver the food, , handing out dessert menus because the elderly,
sometimes can’t comprehend choices, assigning one person to a task to avoid duplicate efforts,
pre-portioning salad dressings and fruit cups at the beginning of the shift to save time later,
+" having everything in one place so we didn’t have to run in 4 million different placesinthé ,
' kitchen to get what we needed. Very simple suggestions that would save time and éffort. Bill,
. our new black food and beverage manager refused to even allow me to talk and cut me. off
anytime I ‘offered one of.these suggestions. ‘Most of these suggestions came from five- star
restaurants where I had previously worked. James, our previous food and.beverage manager,
had quit. He was a white male who quit in disgust because of the same type of badgering I got :

i , t
Gase 1:20-cv-03788-GPG Document’1 Filed 12/23/20 .USDC Colorado Page 15 of 16

from the minority staff. The final straw for him was when the staff began to make fun of him for
being gay when 1 in fact, he was a very happily married ‘heterosexual man. He told them to stuff
it. The new manager, Bill, was a black male who made sure everybody. knew he was a black
male and he was now the man in charge. He never failed to: mention his blackness in almost any
-Situation to rub it in that he was black and now the head honcho., He was very hostile to white
people. His’ridicule of my suggestions and his rude. manner were his attempt to establish the-

’ “alpha dog: pecking order in which his. blackness made him the undisputed superior. He
frequently gave conflicting instructions on how‘'to do things like telling us one day to help other:
people run their food and then the next day telling us to run only our‘own. He went on a firing:
spree ‘as soon as he got there,. ‘mainly targeting white employees. Regan, our anorexic host, was
one of the first to go. She was a white female who had a very abrasive personality but always
liked me and complimented me profusely on the-great job I did. She never failed to let me know
how‘glad she was that I had chosen to work for. Brookdale. I made her job a lot easier. Bill fired .
her and then targeted me. Bill is the main reason I was not hired as a permanent employee. I had
a DWAI on my background check and an indecent "exposure charge.- The indecent exposure
charges were complete nonsense invented by my Hispanic landlord in the projects who wanted to
get me out of her way. I had complained’ about her discriminatory tactics and sued her too many
times. She claimed I had-exposed my butt cheek on my front porch one morning. I lived behind
three privacy walls and. even if her charge had been true, nobody would have seen me. The only
reason she did i is because she deliberately drove down the alley next to my apartment with a e
‘camera and took a picture. The picture’ showed me fully clothed so I never could understand *
how the judge even allowed this charge to stand. ‘I explained that to J ason:the white male
regional manager, because they wanted to hire me as permanent employee.. He said it would not
bea problem. I also‘explained this to the human resources director,'a white Islamic woman who
had immigrated from’ Bosnia-Hergozovina to escape the war. She also said it would not be a
problem. Then here comes along black Bill and it suddenly became a problem. He came into
the assisted living ward where I was working’ one.day and told me not to come back without
providing any warning at’all.’ Their constant face badgering and belittling had turned me into a
very angry person.

Tronically, some of-my favorite people on this staff were black. We had worked in the casinos
together and I knew ‘they were very good workers. We were happy to-have them. There was
Eddy, a very funny black man from New Orleans, Imotep,.a very likable young black man who
always wore a’bow tie, and Elizabeth, a very, hard- wotking black woman. These people liked me
enormously and would testify in my favor. . Catherine was a white bartender who got promoted
to. working the Denver Center for the Performing ‘Arts. She would also bea good witness for me.

_ We always got alorig well.’ Regan, our white female host, loved mé to death. Almaz, not the
‘manager but ‘one of our dishwashers, ‘was’a black woman from Somalia who treated me very
well: Demetri, a white male nutse in the memory ward, would also attest that I did an excellent
job. .
Case 1:20-cv-03788-GPG Document 1 Filed 12/23/20 USDC.Colorado Rage*16 of 16

}

The abuse didn’t stop with other employees. Customers frequently made stereotypical
comments when I was waiting on_their tables as if to place all racial blame on me such a
“America was built on racism”, etc. Table service became a civil rights podium. I must point out *
that my own ancestors came to “Ameriéa j in Slavery. My ancestry is predominantly Irish. Read
“White Cargo: The Forgotten History of Britain’s White Slaves in America” by Michael Walsh
and Don Jordan. Also read “Ireland, Slavery.and’Anti-Slavery, 1612-1865" by Nini Rodgers. I
will no longer take racial abuse based on stereotypes and misinformation. I have had to‘deal
with this mistreatment all of my life. It has beén so bad I have had to live under police
protection. I have reported it to the FBI Human Trafficking Division. I demand an apology
from Brookdale Senior Living Center, full back.pay, and the right to go back to work there in the

future if I so desired,-which I probably won’t.. Thank- you for your time and effort in this case. _
: ¥

J
